I respectfully dissent with respect to the majority's handling of appellant's fifth assignment of error. Unlike the majority, I believe that Matthew Williams' testimony was critical to the state's case. No other witness puts the murder gun in appellant's hands. (The weapon described by Anthony Pierson was a pistol, not a shotgun.)  No other witness provides a present motive for the shooting. No other witness reported appellant's admission of guilt.
Without William's testimony, the most the state proved was that appellant and the victim had some prior dealings and that appellant was seen running near the murder scene at approximately the time someone heard what was believed to be a gunshot. In my view, this is not nearly enough evidence to a conviction.
Matthew Williams' testimony, therefore, was key to the state and information which might tend to bear on his credibility should have been disclosed to the defense. The state's failure to make such a disclosure is prosecutorial misconduct for which I would grant appellant a new trial.